Case: 17-10520      Document: 00514257809         Page: 1    Date Filed: 12/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fif h Circuit
                                    No. 17-10520                                     FILED
                                  Summary Calendar                            December 1, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BRIAN KEITH HUETT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-262-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Brian Keith Huett challenges the sufficiency of the factual basis
supporting his guilty plea to the charge of possession of a firearm by a convicted
felon in violation of 18 U.S.C. § 922(g). He contends that the Government failed
to establish the interstate commerce and mens rea elements of the offense.
Huett also contends that § 922(g) is unconstitutional facially and as applied to
him because it exceeds the federal Government’s power under the Commerce


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10520     Document: 00514257809     Page: 2       Date Filed: 12/01/2017


                                  No. 17-10520

Clause.   Huett concedes that these arguments are foreclosed by circuit
precedent.
      Huett’s interstate commerce argument is foreclosed by United States v.
Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), in which this court rejected a
similar argument that the Government’s showing that a weapon had travelled
across state lines was insufficient to satisfy the jurisdictional nexus
requirement of § 922(g). His mens rea argument is foreclosed by United States
v. Dancy, 861 F.2d 77, 81-82 (5th Cir. 1988), which held that § 922(g) does not
contain a mens rea element. His Commerce Clause argument is foreclosed by
United States v. Alcantar, 733 F.3d 143, 145-56 (5th Cir. 2013), which rejected
a similar challenge to the constitutionality of § 922(g)(1).
      The judgment of the district court is AFFIRMED. The Government’s
motion for summary affirmance is GRANTED. Its alternative motion for an
extension of time is DENIED as unnecessary.